Citation Nr: 1746509	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-10 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to service-connected chronic prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2017 for further development.  

The Board also remanded the issue of entitlement to service connection for a left ankle disorder, to include as secondary to a service connected left knee disability and left great toe disability.  By way of a July 2017 rating decision, the RO granted service connection for degenerative joint disease of the left ankle and tendonitis.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

In response to the July 2017 rating decision granting service connection for a left ankle disability, the Veteran submitted an August 2017 notice of disagreement in which he expressed disagreement with the effective date of service connection.  The case was forwarded to the Board shortly after the RO received the notice of disagreement, and it has not yet had the opportunity to produce a statement of the case.  Under these recent developments, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Within one year of service, the Veteran's prostate was found to be moderately enlarged; and he was diagnosed with prostatic hypertrophy.  



CONCLUSION OF LAW

The criteria for an award of service connection for benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this Board decision represents a full grant of the service connection benefit sought, the Board finds that any error in the duty to notify or assist is harmless.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The service treatment records reflect that the Veteran was diagnosed with low grade prostatitis in February 1953 (VBMS, 5/27/15, p. 41).  The Veteran was granted service connection for chronic prostatitis by way of a May 1955 rating decision.

The Veteran underwent a VA examination a March 1955 VA examination in which the examiner noted that the Veteran's prostate was moderately enlarged.  The Veteran was diagnosed with prostatic hypertrophy, type undetermined.  

The Veteran underwent VA examinations in December 2010 and March 2017 to determine whether the Veteran's current BPH was related to service, to include service connected prostatitis.  The December 2010 VA examiner opined noted that BPH is separate from prostatitis.  He opined that it was less likely than not that the BPH was caused by prostatitis because the prostatitis preceded the BPH by 50 years.  

The claim was remanded in February 2017 in part because the December 2010 
VA opinion was incomplete in that the examiner failed to address whether service connected prostatitis aggravated BPH.  The Veteran underwent a VA examination in March 2017.  The examiner noted that the Veteran was evaluated for the acute onset of prostatitis in February 1953 and treated with Aureomycin antibiotic.  He noted that there is no specific documented follow-up for this condition noted in the records; however, there is mention of continued symptoms of prostatitis in a physical exam note regarding surgery of the left knee at Fort Bragg in April 1954.  He noted that a 1954 discharge physical did not document any urinary complaints or urinary problems regarding chronic prostatitis or an enlarged prostate.  The examiner stated that present medical literature does state that prostatitis can cause tenderness and pain with palpation with, in some cases, temporary swelling of existing prostate gland tissue, which the Veteran may have experienced during military service.  He further stated that there is no present medical literature to support the concept that chronic prostatitis causes or permanently aggravates BPH.  He explained that BPH is not due to the swelling of prostate tissue, but is due to the actual expansion and growth of new prostate tissue cells, which in turn makes the prostate grow larger each year.  He stated that according to present medical literature, this is a normal part of the aging process in men, caused by changes in hormone balance and cell growth of the prostate.  He found that it is less likely than not (less than 50 percent probability), that the Veteran's benign prostate hypertrophy manifested in service or is related to service.  Further, he found it is less likely than not (less than 50 percent probability), that the Veteran's benign prostate hypertrophy was caused or permanently aggravated by his service connected chronic prostatitis.

Analysis

Notwithstanding the negative nexus opinions provided by the December 2010 and March 2017 VA examiners, the Board finds that the evidence is in equipoise regarding whether the Veteran's current BPH was incurred coincident with this active service.  

The Board finds that both examination reports are flawed in that neither examiner noted that the Veteran was examined in March 1955; his prostate was moderately enlarged; and he was diagnosed with prostatic hypertrophy, type undetermined.  

The December 2010 VA examiner based his negative nexus opinion (regarding service connection on a secondary basis) on the belief that prostatitis preceded the BPH by 50 years.  However, as noted above, the Veteran was diagnosed with prostatic hypertrophy a mere four months after discharge from service.  

The March 2017 VA examiner conceded that prostatitis can cause temporary swelling of existing prostate gland tissue, which the Veteran may have experienced during military service.  He then differentiated swelling of prostate tissue and actual expansion and growth of new prostate tissue cells.  He stated that BPH is due to the latter.  He based his negative nexus opinion (regarding secondary service connection) on the fact that this expansion is due to the normal part of the aging process in men.  However, in so doing, the examiner failed to account for the fact that the Veteran's prostate was moderately enlarged in March 1955.  

Given that the Veteran was diagnosed with low grade prostatitis during service, and that his prostate was found to be moderately enlarged a mere four months after discharge from service (and too early to be attributed to the normal part of the aging process in men), the Board finds that service connection is warranted on a direct basis.  38 C.F.R. § 3.102, 3.303.


ORDER

Service connection for benign prostatic hypertrophy is granted.  




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


